Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on November 25, 2021 was received and has been entered.  Claims 1,11, and 17 were amended. Claims 2, 4-5, 7-8, 12-13, 15, and 18 were previously cancelled. Claims 1, 3, 6, 9-11, 14, 16-17, and 19 are in the application and pending examination.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “none of the fourth arm, fifth arm, and tip jig include an additional actuator and none of the fourth arm, fifth arm, and the tip jig include an additional internal pressure chamber”.
The amendment to paragraph 94 of the specification as filed (paragraph 111 of the printed publication) is objected to because of new matter. A suggested revision is as follows:
 “[0111] Thus, since the fourth arm 44, the fifth arm 45, and the tip jig 40E do not include the driving source (i.e. an actuator), a mechanism to increase the internal pressure may be omitted. Accordingly, the configuration of the fourth arm 44, the fifth arm 45, and the tip jig 40E can be simplified. Instead of the transmission mechanism including the belt 
The specification should be reviewed for proper idiomatic English in compliance with 37 CFR 1.52(a) and (b) is required.  Revised paragraphs of the specification must be accompanied by a statement that it contains no new matter. The specification is objected to for including the non-idiomatic phrases: “or the like”, “and the like”, “uninflammable gas” etc. Revision to the specification to correct these phrases and other sources of non-idiomatic English is suggested.
Claim Rejections - 35 USC § 112

The previous rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on consideration of Applicant’s arguments.   Specifically, the following limitation in new claim 19 “none of the fourth arm, fifth arm, and tip jig include an additional actuator and none of the fourth arm, fifth arm, and the tip jig include an additional internal pressure chamber” could be considered to have support in the Specification based on paragraphs 99, 111 of the printed publication which teach the internal pressure chamber can be omitted from the fourth arm 44, the fifth arm 45, and the tip jig 40E.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 6, 9, 11, 14, and 16-17 rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) in view of US Pat. Pub. No. 20120260854 A1 to Takebe et al (hereinafter Takebe) and US Pat. Pub. No. 20090320753 A1 to Yoshino et al (hereinafter Yoshino) and US. Pat. Num. 6, 328, 799 B1 to Inoue and Murate et al (hereinafter Murate) is withdrawn based on the amendment to claim 1. 
Claims 1, 6, 9, 11, 14, 16-17, and 19 are rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) in view of US Pat. Pub. No. 20120260854 A1 to Takebe et al (hereinafter Takebe) and US Pat. Pub. No. 20090320753 A1 to Yoshino et al (hereinafter Yoshino) and US. Pat. Num. 6, 328, 799 B1 to Inoue and Murate et al (hereinafter Murate) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) . 
Regarding claim 1, Bania teaches a plurality of coating robots (20, 20) fixed in a coating booth, the plurality of coating robots being configured to coat a vehicle conveyed in a predetermined conveyance direction; and an operation robot (60) fixed in the coating booth on an upstream side or a downstream side of the plurality of coating robots in the conveyance direction, the operation robot (60) being configured to operate an open/close member provided at a front or a rear portion of the vehicle, the operation robot including a first arm (62) being directly pivotally connected to the operation robot base about a first axis (A1) extending in a vertical direction.   (See Bania, paragraphs 45-47, 49-50, 56, 58, and Fig. 9.)
Further regarding claim 1, Bania teaches the operation robot (60) further includes a second arm (63), the second arm having a base end side supported to a tip side of the first arm (62), the second arm turning around an axis parallel to the first (vertical) axis.   (See Bania, paragraphs 49-50 and Fig. 6 and 10.)

Further regarding claim 1, Bania teaches the operation robot (60) further includes: a fourth arm (65) having a base end side supported to a tip side of the third arm (64) , the fourth arm turning around an axis perpendicular to the vertical axis; a fifth arm (66) having a base end side supported to a tip side of the fourth arm (65), the fifth arm (66) turning around a fifth axis parallel to the fourth axis; and a tip jig (67) having a base end side attachably supported to the fifth arm.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Bania does not teach the tip jig being tunable around a sixth axis perpendicular to the first axis with respect to the fifth arm. 
Takebe is directed to robotic paint coating booth.
Takebe teaches the tip jig (48) being tunable around a sixth axis perpendicular to the first axis (between D1 to D4) with respect to the fifth arm. (See Takebe, Figs. 1 and 2B and paragraph 59.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the tip jig being tunable around a sixth axis perpendicular to the first axis with respect to the fifth arm, because Takebe teaches this would allow the hook to be moved in order to open the trunk (20). (See Takebe, paragraph 95.)

Yoshino is directed to robotic paint coating booth.
Yoshino teaches an operation robot (trunk opener 4) fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth. (See Yoshino, Figs. 1, 4, and 6 and paragraphs 26, 28, and 33.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an operation robot fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth, because Yoshino teaches this would allow the hood and trunk to be opened at appropriate times for coating. (See Yoshino, Figs. 1, 4, and 6 and paragraphs 26, 28, and 33.)
Further regarding claim 1, Bania does not explicitly teach the operation robot having an operation robot base fixed to the coating booth and mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that the operation robot is configured to operate the open/close member as the vehicle is conveyed.
Yoshino teaches the operation robot (4) having an operation robot base (portion of 4 engaging 9 or 3) fixed to the coating booth (2) and mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the operation robot having an operation robot base fixed to the coating booth and mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that the operation robot is configured to operate the open/close member as the vehicle is conveyed, because Yoshino teaches this would allow the hood and trunk to be opened at appropriate times for coating. (See Yoshino, Figs. 1, 4, and 6 and paragraphs 26, 28, and 33.)
Additionally, regarding claim 1, Bania teaches the plurality of coating robots (20,20) includes at least a pair of coating robots and the pair of coating robots comprising: coating robot bases (21) fixed to the coating booth (40); first coating robot axes disposed on a straight line (line connecting 20, parallel to 29) along the conveyance direction and first coating robot arms being directly pivotally connected to the coating robot bases about the first coating robot axes disposed on the straight line. (See Bania, paragraphs 45-47, 49-50, 56, 58, and Fig. 9.)
Additionally, regarding claim 1, Bania teaches wherein the pair of coating robots (20 , 20) has an arm configurations symmetrical to each with respect to a symmetry plane perpendicular to the identical straight line at an intermediate position of the pair of coating robots (20 ,20) , and the coating robot bases of the pair of coating robots being fixed to the coating booth (40) at locations closest to the symmetry plane than any other robot of the coating system along the identical straight line. (See Bania, paragraphs 36-37 and Figs. 1, 8B, and 9.)  

Bania teaches the robot are mounted on at least one vertically oriented column  or wall adjacent a path of travel of the workpiece through a painting booth. (See Bania, Abstract and paragraphs 11 and 57.)
Bania teaches the robot can be mounted in various mounting positions including vertically mounted surfaces. (See Bania, paragraphs 35 and 57, Fig. 9.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the first coating robot arms extending from the coating robot bases in opposite directions, because Bania teaches the modular base can be mounted on any overhead mounting as well as inverted mounted position. (See Bania, Fig. 9 and paragraph 35.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the first coating robot arms extending from the coating robot bases in opposite directions, through routine experimentation, with a reasonable expectation of success, to the select the proper surface, as a result-effective variable, in order to provide the optimal location for the robots to reduce interference and optimal paint booth size. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Bania, Fig. 9 and paragraphs 10, 35, 40.)
Regarding claim 1, Bania does not explicitly teach the third arm internally includes an internal pressure chamber, the third arm further includes an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig.

Murate teaches the third arm (43) internally includes an internal pressure chamber, the third arm further includes an actuator (motor) housed within the internal pressure chamber as a power source to turn the later portions of the arm attached after the third arm (43). (See Murate, Fig. 4 and col. 1, lines 9-23. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the third arm internally with an internal pressure chamber, the third arm further has an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig, because Murate teaches this structure would allow the arm to be turned and allow the device to be operated in an explosion proof environment. (See Murate, Fig. 4 and col. 1, lines 9-23. )
Regarding claim 1, Bania does not explicitly teach a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot being configured to operate the open/close member, the mobile operation robot being provided on the guide at an elevation below the coating robot bases of the coating robots.
Clifford is directed to a compact painting booth.
Clifford teaches a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot (30) being configured to operate the open/close member (hood or deck lid), the mobile operation robot being provided on the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot being configured to operate the open/close member, the mobile operation robot being provided on the guide at an elevation below the coating robot bases of the coating robots, because Clifford teaches a mobile operation robot provided below the coating bases allows these robots to move relative to the vehicle body during operation of the system. (See Clifford, Fig. 1, Abstract and paragraphs 39, 42-44.)
Regarding claim 6, Bania teaches the fifth arm maintains a relative posture to the third arm even when the fourth arm turns with respect to the third arm.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Regarding claim 9, Bania does not explicitly teach a direction of the sixth axis of the tip jig with respect to the fifth arm is changeable by changing a mounting direction of the tip jig with respect to the fifth arm.					
Bania teaches any end-effector robotic tool may be removably attached to the third wrist segment to accommodate the different possible tasks performed by the multi-axis paint robot. (See Bania, paragraphs 42 and 57.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a direction of the sixth axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as, through routine experimentation, with a reasonable expectation of success, to the select the proper location for mounting the jig, as a result-effective variable, in order to accommodate the particular opening task on the line.. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 11, Bania teaches a conveying device (10) that conveys the vehicle in the conveyance direction, wherein one of the operation robots (50) are installed on the upstream side and another one of operation robots is installed on the downstream side of the plurality of coating robots (6) such that the operation robots are disposed across the conveying device (10).  (See Bania, paragraphs 45-47 and Fig. 9.)
Regarding claim 14, Bania teaches a conveying device configured to convey the vehicle in the conveyance direction, wherein the pair of coating robots is installed for every one pair at symmetrical positions across the conveying device, and the coating robots at diagonally opposite positions mutually have an identical arm configurations.  (See Bania, paragraphs 45-47 and Fig. 9.)
	Regarding claim 16, Bania does not explicitly teach wherein the sixth axis is perpendicular to the fifth axis. 
	Takebe teaches the sixth axis (D1 to D4) is perpendicular to the fifth axis (between 104 and 106). (See Takebe, Fig. 2B.)

Regarding claim 17, Bania teaches the plurality of coating robots (20) include coating robot bases (12) fixed in the coating booth, respectively, the operation robot (60) includes an operation robot base (12) fixed in the coating booth, and the coating robot bases and the operation robot base (12)are arranged along the predetermined conveyance direction. (See Bania, Figs. 8B-10, and paragraphs 58-59.)
Regarding claim 19, Bania does not explicitly teach none of the fourth arm, the the fifth arm, and the tip jig include an additional actuator, and none of the fourth arm, the fifth arm, and the tip jig include an additional internal pressure chamber.
Murate teaches none of the fourth arm, the the fifth arm, and the tip jig include an additional actuator, and none of the fourth arm, the fifth arm, and the tip jig include an additional internal pressure chamber. (See Murate, Fig. 4 and col. 1, lines 9-23. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include none of the fourth arm, the the fifth arm, and the tip jig include an additional actuator, and none of the fourth arm, the fifth arm, and the tip jig include an additional internal pressure chamber because Murate teaches this structure would allow the arm to be turned and allow the device to be operated in an explosion proof environment. (See Murate, Fig. 4 and col. 1, lines 9-23. )


The previous rejection of claim 10 under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20120260854 to Takebe (hereinafter Takebe) and US Pat. Pub. No. 20090320753 A1 to Yoshino et al (hereinafter Yoshino) as applied to claim 1 and further in view of US Pat. Num. 4,702, 666 to Iwao et al (hereinafter Iwao) is withdrawn based on the amendment to claim 1.
Claim 10 is rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20120260854 to Takebe (hereinafter Takebe) and US Pat. Pub. No. 20090320753 A1 to Yoshino et al (hereinafter Yoshino) and US. Pat. Num. 6, 328, 799 B1 to Inoue and Murate et al (hereinafter Murate) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 1 and further in view of US Pat. Num. 4,702, 666 to Iwao et al (hereinafter Iwao).
Regarding claim 10, Bania does not explicitly teach the tip jig includes a locking part that locks the open/close member, the tip jig has a sixth axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig.				Bania teaches any end-effector robotic tool may be removably attached to the third wrist segment to accommodate the different possible tasks performed by the multi-axis paint robot. (See Bania, paragraphs 42 and 57.)
Iwao is directed to an apparatus for opening and closing a vehicle door which is located in a line for manufacturing a vehicle.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the tip jig includes a locking part that locks the open/close member, the tip jig has a turning axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig, through routine experimentation, with a reasonable expectation of success, to the select the proper tools for the task, as a result-effective variable, in order to accommodate the particular opening task on the line. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)).
The previous rejection of claims 1, 6, 9, 11-14, and 16-17 rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) in view of US Pat. Pub. No. 20120260854 A1 to Takebe et al (hereinafter Takebe) and JP 2000-167451 to Inoue et al (hereinafter Inoue) and US. Pat. Num. 6, 328, 799 B1 to Inoue is withdrawn based on the amendment to claim 1.  
Claims 1, 6, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) in view of US Pat. Pub. No. 20120260854 A1 to Takebe et al (hereinafter Takebe) and JP 2000-167451 to Inoue et al (hereinafter Inoue) and US. Pat. Num. 6, 328, 799 B1 to Inoue and Murate et al (hereinafter Murate) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford).
Regarding claim 1, Bania teaches a plurality of coating robots fixed in a coating booth, the plurality of coating robots being configured to coat a vehicle conveyed in a predetermined conveyance direction; and an operation robot fixed in the coating booth on an upstream side or a downstream side of the plurality of coating robots in the conveyance direction, the operation robot being configured to operate an open/close member provided at a front or a rear portion of the vehicle, the operation robot including a first arm (62) being directly pivotally connected to the operation robot base about a first axis (A1) extending in a vertical direction.   (See Bania, paragraphs 49-50 and Figs. 6 and 9-10.)
Further regarding claim 1, Bania teaches the operation robot further includes a second arm (63), the second arm having a base end side supported to a tip side of the first arm (62), the second arm turning around an axis parallel to the first (vertical) axis.   (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Further regarding claim 1, Bania teaches the operation robot further includes a third arm (64), the third arm having a base end side supported to a tip side of the second arm (63), the third arm rotating around a third axis parallel to the first axis, the third arm (64) extending downward along the axis.  (See Bania, Fig. 6 and 10.)
Further regarding claim 1, Bania teaches the operation robot further includes: a fourth arm (65) having a base end side supported to a tip side of the third arm (64) , the fourth arm turning around an axis perpendicular to the vertical axis; a fifth arm (66) having a base end side supported to a tip side of the fourth arm (65), the fifth arm (66) 
Bania does not teach the tip jig being tunable around a sixth axis perpendicular to the first axis with respect to the fifth arm. 
Takebe is directed to robotic paint coating booth.
Takebe teaches the tip jig (48) being tunable around a sixth axis perpendicular to the first axis (between D1 to D4) with respect to the fifth arm. (See Takebe, Figs. 1 and 2B and paragraph 59.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the tip jig being tunable around a sixth axis perpendicular to the first axis with respect to the fifth arm, because Takebe teaches this would allow the hook to be moved in order to open the trunk (20). (See Takebe, paragraph 95.)
Further regarding claim 1, Bania does not explicitly teach an operation robot fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth.
Inoue is directed to robotic paint coating booth.
Inoue teaches an operation robot (4,6) have an operation robot base fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth. (See Inoue, Fig. 1)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an operation robot fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the 
Further regarding claim 1, Bania does not explicitly teach the operation robot having an operation robot base fixed to the coating booth and mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that the operation robot is configured to operate the open/close member as the vehicle is conveyed.
Inoue teaches the operation robot (4,6) having an operation robot base fixed to the coating booth and (portion located near the floor) mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that the operation robot (4,6) is configured to operate the open/close member as the vehicle is conveyed. (See Inoue, Fig. 1) Examiner is considering located on the floor of the coating booth to be equivalent to fixed to the coating booth and mounted at a location offset from the path of the vehicle.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the operation robot having having an operation robot base fixed to the coating booth and mounted at a location offset from a path of the vehicle along the conveyance direction when viewed in plan view such that the operation robot is configured to operate the open/close member as the vehicle is conveyed, because a person of ordinary skill in the art would recognize this location would allow the hood and trunk to be opened at appropriate times for coating and 
Additionally, regarding claim 1, Bania teaches the plurality of coating robots (20,20) includes at least a pair of coating robots (20,20)  and the pair of coating robots (20,20)  comprising: coating robot bases (21) fixed to the coating booth (40); and first coating robot axes disposed on a straight line (line connecting 20, parallel to 29) along the conveyance direction and first coating robot arms being directly pivotally connected to the coating robot bases (21) about the first coating robot axes disposed on the straight line. (See Bania, paragraphs 36-37, 45-47, 49-50, 56, 58, and Figs. 1, 8B, and 9.)   
Further regarding claim 1, Bania does not explicitly teach the first coating robot arms extending from the coating robot bases in opposite directions.
Bania teaches the robot are mounted on at least one vertically oriented column or wall adjacent a path of travel of the workpiece through a painting booth. (See Bania, Abstract and paragraphs 11 and 57.)
Bania teaches the robot can be mounted in various mounting positions including vertically mounted surfaces. (See Bania, paragraphs 35 and 57, Fig. 9.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the first coating robot arms extending from the coating robot bases in opposite directions, because Bania teaches the modular base can be mounted on any overhead mounting as well as inverted mounted position. (See Bania, Fig. 9 and paragraph 35.)

Regarding claim 1, Bania does not explicitly teach the third arm internally includes an internal pressure chamber, the third arm further includes an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig.
Murate teaches a coating apparatus including a robot with at least one moveable portion, a motor for driving the movable portion, and a pressurized chamber in which the motor for driving the movable portion is disposed. (See Murate, Abstract.)
Murate teaches the third arm (43) internally includes an internal pressure chamber, the third arm further includes an actuator (motor) housed within the internal pressure chamber as a power source to turn the later portions of the arm attached after the third arm (43). (See Murate, Fig. 4 and col. 1, lines 9-23. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the third arm internally with an internal pressure chamber, the third arm further has an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig, because Murate teaches this structure would allow the arm to be turned and 
Regarding claim 1, Bania does not explicitly teach the third arm internally includes an internal pressure chamber, the third arm further includes an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig.
Murate teaches a coating apparatus including a robot with at least one moveable portion, a motor for driving the movable portion, and a pressurized chamber in which the motor for driving the movable portion is disposed. (See Murate, Abstract.)
Murate teaches the third arm (43) internally includes an internal pressure chamber, the third arm further includes an actuator (motor) housed within the internal pressure chamber as a power source to turn the later portions of the arm attached after the third arm (43). (See Murate, Fig. 4 and col. 1, lines 9-23. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the third arm internally with an internal pressure chamber, the third arm further has an actuator housed within the internal pressure chamber as a power source to turn the fourth arm, the fifth arm, and the tip jig, because Murate teaches this structure would allow the arm to be turned and allow the device to be operated in an explosion proof environment. (See Murate, Fig. 4 and col. 1, lines 9-23. )
Regarding claim 1, Bania does not explicitly teach a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot being configured to operate the open/close member, the mobile operation robot being 
Clifford is directed to a compact painting booth.
Clifford teaches a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot (30) being configured to operate the open/close member (hood or deck lid), the mobile operation robot being provided on the guide at an elevation below the coating robot bases of the coating robots (26). (See Clifford, Fig. 1, Abstract and paragraphs 39, 42-44.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a mobile operation robot movable along a guide extending in the coating booth, the mobile operation robot being configured to operate the open/close member, the mobile operation robot being provided on the guide at an elevation below the coating robot bases of the coating robots, because Clifford teaches a mobile operation robot provided below the coating bases allows these robots to move relative to the vehicle body during operation of the system. (See Clifford, Fig. 1, Abstract and paragraphs 39, 42-44.)
Regarding claim 6, Bania teaches the fifth arm maintains a relative posture to the third arm even when the fourth arm turns with respect to the third arm.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Regarding claim 9, Bania does not explicitly teach a direction of the sixth axis of the tip jig with respect to the fifth arm is changeable by changing a mounting direction of the tip jig with respect to the fifth arm.					

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a direction of the sixth axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as an art recognized equivalent power source for an arm.  (See Maggiore, paragraph 245 and Fig. 22.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as, through routine experimentation, with a reasonable expectation of success, to the select the proper location for mounting the jig, as a result-effective variable, in order to accommodate the particular opening task on the line.. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 11, Bania teaches a conveying device (10) that conveys the vehicle in the conveyance direction, wherein one of the operation robots (50) are installed on the upstream side and another one of operation robots is installed on the downstream side of the plurality of coating robots (6) such that the operation robots are disposed across the conveying device (10).  (See Bania, paragraphs 45-47 and Fig. 9.)
Regarding claim 14, Bania teaches a conveying device configured to convey the vehicle in the conveyance direction, wherein the pair of coating robots is installed for every one pair at symmetrical positions across the conveying device, and the coating 
	Regarding claim 16, Bania does not explicitly teach wherein the sixth axis is perpendicular to the fifth axis. 
	Takebe teaches the sixth axis (D1 to D4) is perpendicular to the fifth axis (between 104 and 106). (See Takebe, Fig. 2B.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a sixth axis perpendicular to the fifth axis, because Takebe teaches this would allow the hook to be moved with the necessary orientation to open the trunk (20). (See Takebe, paragraph 95.)
Regarding claim 17, Bania teaches the plurality of coating robots (20) include coating robot bases (12) fixed in the coating booth, respectively, the operation robot (60) includes an operation robot base (12) fixed in the coating booth, and the coating robot bases and the operation robot base (12)are arranged along the predetermined conveyance direction. (See Bania, Figs. 8B-10, and paragraphs 58-59.)
Regarding claim 19, Bania does not explicitly teach none of the fourth arm, the the fifth arm, and the tip jig include an additional actuator, and none of the fourth arm, the fifth arm, and the tip jig include an additional internal pressure chamber.
Murate teaches none of the fourth arm, the the fifth arm, and the tip jig include an additional actuator, and none of the fourth arm, the fifth arm, and the tip jig include an additional internal pressure chamber. (See Murate, Fig. 4 and col. 1, lines 9-23. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include none of the fourth arm, the the 
The previous rejection of claim 10 under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20120260854 to Takebe (hereinafter Takebe) and JP 2000-167451 to Inoue et al (hereinafter Inoue) as applied to claim 1 and further in view of US Pat. Num. 4,702, 666 to Iwao et al (hereinafter Iwao) and US. Pat. Num. 6, 328, 799 B1 to Inoue is withdrawn based on the amendment to claim 1.  		
Claim 10 is rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20120260854 to Takebe (hereinafter Takebe) and JP 2000-167451 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 1 and further in view of US Pat. Num. 4,702, 666 to Iwao et al (hereinafter Iwao). 
Regarding claim 10, Bania does not explicitly teach the tip jig includes a locking part that locks the open/close member, the tip jig has a sixth axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig.				Bania teaches any end-effector robotic tool may be removably attached to the 
Iwao is directed to an apparatus for opening and closing a vehicle door which is located in a line for manufacturing a vehicle.
Iwao teaches the robot and actuating device have memory for opening and closing the vehicle door. (See Iwao, col. 2, lines 46-68.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the tip jig includes a locking part that locks the open/close member, the tip jig has a turning axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig, through routine experimentation, with a reasonable expectation of success, to the select the proper tools for the task, as a result-effective variable, in order to accommodate the particular opening task on the line. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 9-11, 14, 16-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) is being used to address the limitation added to claim 1 : a mobile operation robot movable along a guide extending in the coating booth, the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Num. 7,622,158 B2 to Clifford et al teaches “an operation robot (66) fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth”. US Pat. Num. 4,768,462 to Kuronaga et al teaches “an operation robot (82 in Fig. 5) fixed in the coating booth on a furthest upstream side or a furthest downstream side of the coating robots in the conveyance direction within the coating booth.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717kend